Citation Nr: 0816825	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than January 20, 
1999, for the granting of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to November 
1972.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO), of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO received the veteran's claim to reopen his claim 
for entitlement to service connection for PTSD on January 20, 
1999.  

2.  Service connection was granted for PTSD via a rating 
decision of October 5, 2000.  A disability evaluation was 
assigned, effective January 20, 1999.

3.  The veteran was notified of the October 5, 2000, action 
but he did not appeal that decision.  Hence, that decision 
became final.  

4.  The RO's grant of service connection for PTSD was based 
upon the veteran's VA medical records, the statements 
provided by the veteran, and confirmation of the veteran's 
claimed stressors.  

5.  The RO's October 2000 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The RO's October 2000 decision that reopened and granted 
the veteran's claim for entitlement to service connection for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  The legal criteria have not been met for an effective 
date prior to January 20, 1999, for the granting of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2007).

3.  The October 2000 rating decision, which granted service 
connection for PTSD and assigned an effective date of January 
20, 1999, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted via a rating 
decision, dated January 20, 1999.  The claim was reopened and 
the RO subsequently granted service connection.  The veteran 
was notified of this decision, but he did not appeal.  The 
veteran has now come before the Board asking that an earlier 
effective date be assigned.  He has intimated that that the 
RO committed clear and unmistakable error when it did not 
grant him an earlier effective date.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with a supplemental statement of 
the case and various notice letters have notified the 
appellant of any type of evidence needed to substantiate his 
claim.

The record indicates that prior to January 20, 1999, the 
veteran had submitted numerous claims for entitlement to 
service connection for PTSD.  The Board actually issued a 
determination on this issue in March 1990.  In denying the 
veteran's claim, the Board found that although the veteran 
had been diagnosed as possibly suffering from PTSD, the 
stressors, which may have induced the disability, had not 
been verified.  The veteran was notified of that decision but 
the veteran did not seek to have the claim reconsidered.  
Thus, that action became final.  

Between 1990 and 1999, the veteran sought to reopen his 
previously denied claim.  To support his claim, the veteran 
proffered written statements concerning his claim along with 
various medical documents.  However, the veteran did not 
proffer sufficient information with respect to his claimed 
stressors.  In January 1999, the veteran once again sought to 
obtain service connection for PTSD.  Unlike his previous 
attempts, the veteran submitted a detailed accounting of the 
stressors he experienced while he was stationed in the 
Republic of Vietnam.  The stressors were subsequently 
confirmed through the Department of the Army.  The veteran 
then underwent a VA psychiatric examination that produced a 
diagnosis of PTSD.  The veteran's file was forwarded to the 
RO, which, in turn, granted service connection via a rating 
decision issued October 2000.  The effective date of the 
grant was determined to be the date in which the RO had 
received the veteran's request to reopen his previously 
denied claim.  The date was January 20, 1999.  A disability 
evaluation was assigned and the veteran was notified of that 
action.  At that time, the veteran did not object to the 
effective date assigned.  In fact, he remained silent on the 
effective date assigned until March 25, 2004.  

The Board points out that if an appellant wishes to obtain an 
effective date earlier than that assigned by the RO, he or 
she must file a timely appeal as to that determination.  
Otherwise, the decision becomes final.  See 38 C.F.R. § 
20.1104 (2007).  In cases where an appellant seeks to reopen 
a claim for an earlier effective date that has become final, 
the Court has held that even if new and material evidence 
under 38 C.F.R. § 3.156 is submitted to reopen a claim, it 
cannot result in the assignment of an earlier effective date 
because an award may not be made effective prior to the date 
of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2007); Lapier v. Brown, 5 
Vet. App. 215 (1993).  Therefore, the only basis for 
challenging the effective date is a motion to revise the 
decision based on clear and unmistakable error.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

In this case, the veteran did not perfect an appeal to the 
October 2000 RO decision assigning an effective date of 
January 20, 1999, for the granting of service connection and 
the assignment of a disability evaluation.  He is therefore 
not entitled to an earlier effective date for the granting of 
service connection for PTSD in the absence of clear and 
unmistakable error.  See Lapier, 5 Vet. App. at 216-17.

Under 38 C.F.R. § 3.105(a) (2007), clear and unmistakable 
error (clear and unmistakable error) requiring revision of a 
prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in October 2000, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.

The veteran expresses disagreement with how VA personnel 
treated him, and how VA physicians and then the RO evaluated 
the facts before it.  In accordance with Russell v. Principi, 
3 Vet. App. 310 (1992), Newman v. Brown, 5 Vet. App. 99 
(1993), and Fugo v. Brown, 6 Vet. App. 40 (1993), the Board 
finds that no valid claim of error as to this claim has been 
raised, and the claim is denied.

That is, it appears in this instance that the veteran is 
essentially requesting that the Board reevaluate the evidence 
and reach a different result than that concluded by the RO in 
October 2000.  However, although he clearly disagrees with 
how the facts were weighed and evaluated at the time of that 
decision, this is not tantamount to clear and unmistakable 
error.  See Russell, 3 Vet. App at 313.  The Board does not 
find that the statutory or regulatory provisions in effect at 
the time were incorrectly applied by the RO.  The failure to 
correctly apply an applicable law or regulation must be shown 
undebatably which is not demonstrated in this case.  Based on 
the foregoing, the Board finds that the October 2000 rating 
decision that granted service connection for PTSD was 
supported by evidence and was consistent with the law and 
regulations then in effect.  No error is found.  The Board 
thus concludes that this aspect of the October 2000 rating 
decision was not clearly and unmistakably erroneous and 
cannot be revised or reversed based on clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2007).

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  However, in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  The veteran's arguments 
amount to no more than a dispute over how the RO (and the 
examiner) weighed the evidence in his claim.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, the Board will 
dismiss the veteran's claim.




ORDER

1.  Entitlement to an effective date earlier than January 20, 
1999, for the granting of service connection for PTSD is 
denied.

2.  The claim of clear and unmistakable error in the October 
5, 2000, rating decision that reopened, granted service 
connection, and assigned an effective date for a disability 
rating for PTSD is dismissed without prejudice.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


